PER CURIAM.
This case is before the Court for review of the judgment entered by the Board of Governors of The Florida Bar on October 4, 1966.
Said judgment reads in part:
“The complaint charged respondent with two counts of embezzlement of trust funds. The respondent has admitted his guilt of said charges. The referee found respondent guilty of said charges. The referee found respondent guilty as charged and recommended disbarment. This Board finds no mitigating circumstances and no attempt by respondent to make restitution to his clients. It concurs in the findings and recommendations of its referee. Accordingly, it is
“ORDERED AND ADJUDGED that the respondent, S. J. Kenneth Rogers, be disbarred and that he pay the costs of these proceedings in the amount of $223.-10.”
No request for hearing before us has been submitted by Respondent.
The record and judgment of the Board of Governors of The Florida Bar have been examined by this Court. It is ordered that the judgment of said Board that Respondent S. J. Kenneth Rogers is guilty as charged and that he be disbarred from the practice of law in Florida be, and the same is approved and adopted as the judgment of this Court. Execution is hereby directed to issue for the costs against Respondent.
THORNAL, C. J., and THOMAS, ROBERTS, DREW and ERVIN, JJ., concur.